DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to amendment filed on 7 February 2022.  Claims 1, 9, and 10-18 have been amended.  Claims 5, 7, 8, 19 and 23 have been cancelled.  Claims 1-4, 6, 9-18, 20-22 and 24-26 are currently pending and have been examined.  
Allowable Subject Matter
Claims 1-4, 6, 9-18, 20-22 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance:   

The reason  for overcoming the 35 U.S.C. 101 rejections:

Step 1: Statutory Category?
The claim recites a series of steps and, therefore, is a process.

2A - Prong 1: Judicial Exception Recited?

The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. The claim does not recite a mathematical relationship, formula, or calculation. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. With respect to mental processes, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite a certain method of organizing human activity such as a fundamental economic concept or commercial and legal interactions. The claim is eligible because it does not recite a judicial exception.

The following prior arts are the closest prior arts to the applicants’ claimed  invention:
Pirooz (US Pub., 2017/0249606 A1) discloses A method of distributed mining of an electronic currency is disclosed, including: providing a link to a user member of an organization; receiving a request from the user activating the link, and an agreement from the user to terms of a predetermined electronic currency distribution agreement to mine electronic currency for the organization; receiving a request from the user for an electronic currency mining application; providing the electronic currency mining application to the user; executing the electronic mining application on a user device to mine an electronic currency(abstract), In such an embodiment, these additional instructions and/or applications may desirably reduce the risk of the user device 10 being successfully targeted by unauthorized malware, virus or other attacks which may disrupt or corrupt the distributed electronic currency mining method without the authorization of the user or the web server 20, for example. In a further such embodiment, the electronic currency mining application may also comprise additional instructions and/or applications such as to provide for updates and/or revisions to the electronic currency mining application to be provided by the web server 20 or other source and to update or revise the operation of the electronic currency mining application on the user device 10.  Such update and/or revision may provide to the user devices 10, such as to improve performance and/or security of the electronic currency mining application executing on the user devices…,   (paragraphs [0072] and [0089]) and in another embodiment, the electronic currency mining application may execute on the user device 10 only when the user device is substantially idle and not being used to execute other applications or computational tasks by a user (paragraphs [0074] and [0091]).
Ronca et al (US Pub., 2015/03637876 A1) discloses  the processor may also transfer the first amount of the first currency into the first float account and determine a second amount of the second currency. The processor is further able to associate the second amount with the second float account and transfer the second amount of the second currency to the customer(abstract).

Verzun et al (US Pub., 2019/0386969 A1) discloses software installed in the nodes in a communication network allows them to performs a “name server” function, which entails the managements of a dynamic list of client device are connected to the cloud a “task” function which entails the receipt.., (see abstract), application data 57 Layer-7 payload vulnerability of data and content including malware installing, man-in-the-middle attaches, asset theft, cryptocurrency theft, wallet theft, login exploits and redirection..(paragraph [0038]), blockchain and cryptocurrency-based e-commerce comprise a decentralize transaction  process  using cryptographic digital-ledger technology (DLT) recordkeeping and disturbed consensus validation.., (paragraph [0081]), it requires 150 minutes to fully validate each 8-MB block, if the Bitcoin became a global dominant currency its block size would necessarily  swell to 2.4 GB, taking over 51 ,000 minutes ( over 2 years) to validate (paragraph [0133]) and  decentralized cryptocurrency that addresses the aforementioned issues of privacy, security, performance, social responsibility, and sustainability while discouraging criminality, fraud, and hacking of the network and the devices connected to it (paragraph [0145]) and With the HyperSphere, idle capacity on server farms, Bitcoin mining farms, and supercomputers need not be wasted, but instead may contribute to solving complex computationally intensive challenges facing the planet and its inhabitants(paragraph [0752]).

Rosado (US Pub., 2018/0342106 A1) discloses in certain embodiment, the servers 140, 150, and/or 160may be configured to participate in blockchain and/or cryptocurrency transactions and inventory verification, as in discussed in further detail in this disclosure.   In certain embodiments, activities in game (i.e. in the client application) may allow the first and/or second user 101,110 to conduct cryptocurrency mining for in-game mining, and, in the case a user receives a farming multiplier (discussed in the further detail in this disclosure), the servers 140, 150, 160 will dedicate themselves to the job for the duration of the multiplier (paragraph [0075]) in certain embodiments, a highly exclusive in-game cryptocurrency watch will allow users to mine the entire time a user plays as well as view and track information about the system's 100 blockchain usage, trading, and value. In certain embodiments, all transfers may be viewed by all users in game in the virtual world, or by the public on a website associated with the system 100, along with points, items, downloadable content, music, merchandise, in-game items, or subscriptions(paragraph [0087]), the system 100 may incorporate blockchain and/or cryptocurrency technology within the system 100 and via the client application. In certain embodiments, rather than using a classic database (e.g. database 155) for data exchange, the system 100 may use blockchain verification to strengthen security and integrity of the data exiting, entering, and/or generated within the system 100 (paragraph [0088]) and in certain embodiments, each merchant account may have a cryptocurrency address to receive funds from the system 100 to handle users making transactions with branded experience, merchandise, subscriptions, or retail items(paragraph [0091]). 

Gadwa (US Pub, 2015/0310476 A1) discloses  a system and method is disclosed of attention-based cryptocurrency. Currency is generated or "mined" by a user listening, in one embodiment, to a streamed song, and upon listening to the entire selection, the user, the song artist and the streaming host server are each allocated a portion of Attention Based Currency (ABC) according to a formula (abstract) and upon distribution of the respective shares, the respective digital wallets of the ABC Host 20, the artist(s) 22 and the listener 24 are credited. Updating the digital wallets is confirmed by updating a blockchain 28, such as utilized by Bitcoin and other currencies known in the art (paragraph [0043]).

However, none of the above reference either alone or in a combination teaches otherwise suggests that the first and third code for the first, second, third  cryptocurrency mining mode, the first and third code including at last an idle mode setting and a game  setting, the idle mode setting , upon selection  by user utilize the electronic devices prevents the user electronic device from starting cryptocurrency mining operation except when the user electronic  device detects that is not experienced any user activity for more than a predetermined amount time and the second and forth code for antivirus protection configured to allow execution of the first code for the cryptocurrency mining module in the user application in order to enable cryptocurrency mining operation to occur even when antivirus protection is enabled and to block other malicious mining attempts and wherein the first user electronic device is configured  to monitor user of computer resources by processes executing on the first and second user devices and to automatically adjust the cryptocurrency mining operation to prevent performance degradation of the first and second user electronic devices when operating in automatic mode and receiving the cryptocurrency mining pool and a cryptocurrency server separated from the cryptocurrency mining pool including an aggregation of the cryptocurrency mining operation performed by the first user and second user electronic devices. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682